DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080180622 A1 (Horiguchi; Masahiro et al.) 

    PNG
    media_image1.png
    637
    499
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    514
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    532
    490
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    410
    529
    media_image4.png
    Greyscale

Per claim 1, Horiguchi teaches a display device [10] comprising: a switching element [TFT]; a common electrode [22b]; 5an insulating film covering the common electrode [20]; a first pixel electrode [19a] electrically connected to the switching element in a first contact hole [21a]; and a transparent conductive film electrically 10connected to the common electrode [23, see paragraph 0059 and 0066] in a second contact hole penetrating the insulating film [21b], wherein the first pixel electrode and the transparent conductive film are arranged in a first direction in a same layer [horizontal direction, see figures 8a and 8b], 15the first pixel electrode is opposed to the common electrode in a display portion displaying an image [see figure 7 and figure 8A], the transparent conductive film is opposed to the common electrode in a non-display portion surrounding the display portion [see figures 7 and 2], 20the common electrode is disposed over the display portion and the non-display portion [see figure 7, 22b extends to the trim region], and a size of the first contact hole and a size of the second contact hole are different from each other in planar view [see paragraph 0071, 22b is slightly larger].
Per claim 8, Horiguchi teaches the display device of claim 1, further comprising a second pixel electrode [see figure 2, the upper pixel electrodes are the first pixel electrodes and the lower pixel electrodes are the second pixel electrodes], wherein the first pixel electrode and the second pixel electrode are arranged in a second direction [vertical direction], and 10the second pixel electrode and the transparent conductive film are arranged in the first direction [horizontal direction, see figure 2].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080180622 A1 (Horiguchi; Masahiro et al.) 
Per claim 2, Horiguchi teaches the display device of claim 1, wherein the first pixel electrode comprises a plurality of strip electrodes [inherent, see slits 24 and paragraph 0074], the transparent conductive film is a wire electrode [see figure 7, wire 23], and 30a width of the wire electrode is greater than a width of the strip electrode [see figures 7, 8a, and 8b].  Horiguchi does not explicitly mention that a width of the wire electrode is greater than a width of the strip electrode.  However, it was a matter of routine skill in the art and common knowledge to form thin strip electrodes for fringe field displays in order to improve viewing angle/contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 3, Horiguchi teaches the display device of claim 2, wherein the wire electrode extends in a direction parallel to the strip electrode [see figures 7 and 8a, the wire extends in the vertical direction and at least an edge portion of the pixel electrode extends in the vertical direction].  
Per claim 6, Horiguchi teaches the display device of claim 1.  Horiguchi does not mention a distance between an edge of the second contact hole and an edge of the transparent conductive film is greater than or equal to 1 micron in planar view.  However, it was a matter of routine skill in the art to set the distance between an edge of the second contact hole and an edge .  

Allowable Subject Matter
Claims 4-5, 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 4, Horiguchi teaches the display device of claim 2, further- 29 - comprising a signal line located between the first pixel electrode and the wire electrode [15].  The prior art does not teach, in combination with the limitations above, a distance between the strip electrode and the signal line is equal to a distance between the wire 5electrode and the signal line as recited in dependent claim 4.  
Per claim 7, 20Horigochi teaches the display device of claim 1, further comprising an inorganic insulating film [17, see paragraph 0057], a signal line [S] and a drain electrode [D] of the switching element located on the inorganic insulating film [see figure 8A], and an organic insulating film covering the signal line and the drain 25electrode and stacked on the inorganic insulating film [18, see paragraph 0017], wherein the common electrode is located on the organic insulating film [see figure 8], the first pixel electrode is electrically 30connected to the drain electrode in a third contact hole penetrating the organic insulating film [see figure 8A], the drain electrode and the first pixel electrode are connected to each other by a connection electrode in the third contact hole   and the first contact hole [see post electrodes in hole 21a],- 30 - and directly below the second contact hole [21b], the organic insulating film is stacked on the inorganic [17,18].  The prior art does not teach, in combination with the limitations above, no conductive layer is disposed in 5the same layer as the signal line as recited in dependent claim 7.  
Per claim 9, Horiguchi teaches the display device of claim 1, further comprising: a wiring line having a fixed potential [inherent as the electrode 16 is capable of producing a fixed potential] and located 15in the non-display portion [see figure 2].  The prior art does not teach, in combination with the limitation above, an electrode located in a same layer as the first pixel electrode and the transparent conductive film and electrically connected to the common electrode, wherein the electrode is apart from the first pixel 20electrode and the wiring line and spreads between the first pixel electrode and the wiring line as recited in dependent claim 9.  
Per claim 10, Horiguchi teaches the display device of claim 1.  The prior art does not teach, in combination with the limitations above, the transparent conductive film has a first electrode portion, and a second electrode portion 25extending in a direction different from the first electrode portion, the first pixel electrode and the first electrode portion are arranged in a first direction, and the first pixel electrode and the second electrode 30portion are arranged in a second direction as recited in dependent claim 10.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130162570 A1 teaches a display device comprising: a switching element; a common electrode; 5an insulating film covering the common electrode; a first pixel electrode electrically connected to the switching element in a first contact hole penetrating the insulating film; and a transparent conductive film electrically 10connected to the common electrode in a second contact hole penetrating the insulating film, wherein the first pixel electrode and the . 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871